Citation Nr: 1230812	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-14 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from February 2001 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case has since been transferred to the RO in Reno, Nevada.  

This case was previously before the Board in July 2011.  The Board granted entitlement to service connection for major depressive disorder and remanded the appellant's claim for entitlement to service connection for PTSD.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the remand order.

In March 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the July 2011 remand, the Board noted that the appellant testified that he was on a forward operating base just west of Fallujah and his base would be attacked by mortars every night.  (July 2011 Hearing Transcript (Tr.) at 10)  He also stated that a Chinook was shot down in November 2003, that 15 soldiers died and 26 soldiers were injured and he was sent to pick up the wreckage.  Id.  The Board specifically found that these stressors were capable of verification.  The Board also notes that the appellant listed the November 2003 stressor of participating in a downed aircraft recovery team in response to a PTSD stressor statement received in May 2008.  

The VA Appeals Management Center (AMC) obtained some of the appellant's personnel records, but there is no indication that they attempted to verify the stressors.  Further, the appellant's personnel records appear to be incomplete.  The appellant has consistently reported that he served in Iraq beginning in September 2003 in his VA treatment records, hearing testimony and service records.  The appellant's DD Form 214 does not indicate that the appellant had any foreign service.  However, the appellant's service treatment records include an August 2003 pre-deployment health assessment report.  The health assessment indicates the appellant was schedule to be deployed to Iraq.  In an October 2004 report of medical history, the appellant stated that he had lost 30 pounds "since Iraq."  He noted that in Iraq he did weight training, but he did not weight lift since returning. An Enlisted Record Brief has been associated with the claims file, but it only dates from August 2001 to April 2002.  Although the appellant's DD Form 214 reflects that he did not have foreign service, he consistently reported, including on the October 2004 report of medical history, that he served in Iraq.  A completed Enlisted Record Brief has not been associated with the claims file indicating his locations during service.  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the personnel records associated with the claims file appear to be incomplete, an attempt should be made to find the appellant's complete service personnel records and verify his claimed stressors.  

In a February 2012 VA examination, the VA examiner found that the appellant had PTSD that was more likely than not caused by his military experiences.  However, the VA examiner noted that the appellant served 8 months in Iraq during 2003.  Following a March 2012 deferred rating decision noting that the appellant's DD Form 214 did not confirm any overseas duty, the VA examiner was asked to clarify the opinion.  In an April 2012 addendum opinion, the VA examiner stated that he could not find independent evidence of deployment in Iraq, but did not indicate whether the appellant's PTSD was related to service.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the VA examiner did not provide an addendum opinion regarding whether the appellant's PTSD was related to an in-service stressor after being notified that the appellant's Iraq service was not verified, the February 2012 VA examination and April 2012 VA addendum were inadequate.  Following verification of the appellant's stressors, the appellant should be rescheduled for another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's complete service personnel records, including records from September 2003 indicating whether the appellant served in Iraq.  If no records are available, the claims folder must indicate this fact.

2.  Attempt to verify the occurrence of the appellant's alleged in-service stressors of being near mortar attacks in Iraq and/or assisting with a Chinook that was shot down in November 2003 in Iraq.  If the stressors cannot be verified, the claims folder must indicate this fact.  

3.  After receipt of any new records and verification of any stressors, schedule the appellant for a new VA PTSD examination.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not that the appellant has a diagnosis of PTSD in accordance with DSM-IV criteria due to a verified stressor.  The VA examiner should specify the stressor(s) upon which the diagnosis was based.  If PTSD is not diagnosed, the examiner should explain why the appellant does not meet the criteria for this diagnosis and provide an opinion as to whether the appellant's PTSD resolved during the period on appeal.

4.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for PTSD.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter he Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


